DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-7 in the reply filed on 10/14/2021 is acknowledged.
The traversal is on the ground(s) that the combination of Sasaki (US 2016/0368214 - of record) in view of Andronov (SU 1152888 - of record)does not disclose or suggest the device for a 3D printer recited in amended Claims 1 and 8 (Remarks, page 6). This is not found persuasive because the traversal is drawn to amended claim limitation. The traversal is moot.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected device and method, there being no allowable generic or linking claim.
The requirement is still deemed proper and is therefore made FINAL.

Response to Amendment
The Amendment filed 10/14/2021 has been entered.  Claims 1, 5, 8, and 12-15 have been amended. Accordingly, claims 1-15 are currently pending in the application.  

Reasons for Allowance
Claims 1-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to a printer as instantly claimed is that while the prior art Sasaki (US 2016/0368214 - of record) in view of Andronov (SU 1152888 - of record) teaches a build platform having a first side and a second side opposite the first side a spreader movable in a first 
Claims 2-7 are allowed because the claims are dependent upon allowable independent claim 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 8-15 directed to an invention non-elected without traverse.  Accordingly, claims 8-15 been cancelled.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        

	/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743